Citation Nr: 1209358	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-02 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for a right knee condition.  

5.  Entitlement to service connection for a right shoulder condition.  


REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to May 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss, tinnitus, diabetes mellitus, a right knee, and a right shoulder disability were not shown during active duty service.  

2.  The Veteran did not serve in combat.  

3.  While the Veteran served in Korea, he did not serve during a period when herbicide agents were used.  

4.  The weight of the evidence is against a finding that the Veteran has current disabilities manifested by bilateral hearing loss, tinnitus, diabetes mellitus, a right knee, or the right shoulder that are etiologically related to active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.385 (2011).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2011).  

3.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2011).  

4.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2011).  

5.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Here, a December 2008 letter from the RO satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claims.  
 
The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (2002).  Here, to the extent applicable, the December 2008 letter described how VA assigns disability ratings and effective dates should the underlying claims for service connection be granted.   

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

A medical examination has not been performed or medical opinion obtained with respect to the Veteran's claims.  However, the Board finds that the evidence, which does not show treatment for the claimed disabilities during service, with no persuasive evidence showing continuity of symptomatology since service, and since there is no suggestion of an association between the conditions and his military service, warrants concluding that a remand for an examination and/or opinion is not necessary to decide these claims.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.) 

Throughout the adjudication process, the appellant had been notified by VA that it required specific information from him so VA could assist him in obtaining evidence in support of the claim.  He has not responded to VA's request.  "The duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Brokowski v. Shinseki, 23 Vet. App. 79, 89 (2009) (VA is not obligated to embark on an "unguided safari" to seek all potentially relevant records.).  Rather, VA's "duty" is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  Id. at 190, 193.  Nor is VA required to search for evidence which, even if obtained, would make no difference in the result.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  In short, the "duty to assist" is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim.  In connection with the search for documents, this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  


In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2011), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

For certain chronic disorders, including arthritis and organic diseases of the nervous system (such as hearing loss), service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A.  Hearing Toss and Tinnitus

Here, on the Veteran's claim filed in November 2008, he alleged that bilateral hearing loss and tinnitus disabilities were due to combat in Korea.  

While presumably a combat soldier would be exposed to acoustic trauma, here the Veteran's DD-214 indicates that he had 10 months and 4 days foreign service in Korea.  His military occupation specialty was as an "Admin Man".  The records do not show that he was in receipt of awards or decorations provided to soldiers who served in combat.  Given such, the Board finds that he did not serve in combat and exposure to acoustic trauma may not be conceded.  

In the Veteran's Notice of Disagreement, filed in February 2009, and on his Substantive Appeal, filed in December 2009, he did not repeat his contention that he was exposed to acoustic trauma in combat.  Rather, he stated that he was exposed to acoustic trauma while in boot camp and while undergoing advanced individualized training.  

The Board has reviewed the evidence but finds that the preponderance of the evidence is against the claim.  First, a review of the Veteran's service treatment records does not show reports or findings of hearing loss or tinnitus.  Rather, they only include whispered voice testing at separation that was 15/15.  In addition, for over 55 years since service separation, there is no objective evidence of hearing loss or tinnitus.  In addition, even the Veteran does not describe how either hearing loss or tinnitus has been present since service.  So, in addition to the lack of notation of the disabilities in service, there is also no probative evidence showing continuity of symptomatology since service discharge.  

Finally, even though he has been afforded several opportunities to submit evidence in support of his claims and even assuming he was exposed to acoustic trauma as alleged, the Veteran has not provided any medical evidence showing that he has a current disability manifested by either hearing loss or tinnitus.  

Given such, the criteria for service connection for hearing loss or tinnitus have not been met and the claims must be denied.  

B.  Diabetes Mellitus 

In addition to the laws and regulations cited above, for purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include type II diabetes.  38 C.F.R. § 3.309(e).  

Also, the Department of Defense (DoD) has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There is no indication that the herbicide was sprayed in the DMZ itself.  Both the 2nd and 7th Infantry Divisions, United States Army, had units in the affected area at the time Agent Orange was being used.  Field artillery, signal, and engineer troops also were supplied as support personnel during the time of the confirmed use of Agent Orange.  The estimated number of exposed personnel is 12,056.  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See VA Adjudication Manual, MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  

Here, the weight of the evidence is against the claim for service connection for diabetes mellitus.  First, there is no showing of diabetes mellitus or symptoms of diabetes mellitus during active service.  Moreover, to the extent that the Veteran contends that current diabetes mellitus is due to exposure to herbicides in Korea, as noted above, herbicides were used prior to the Veteran's arrival in Korea and were only used in a limited geographic area.  The Veteran has presented no evidence that he was exposed to herbicides.  

Moreover, the Veteran has presented no medical evidence showing a current disability manifested by diabetes mellitus.  Diabetes mellitus is not a disability that is subject to self-diagnosis; hence, competent medical evidence is required to support the claim.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition to the lack of medical diagnosis, no medical examiner has linked a current disability manifested by diabetes mellitus to the Veteran's active service.  



C.  Right Knee and Right Shoulder Claims

The Board has reviewed the evidence of record but for the reasons set forth below, finds that the preponderance of the evidence is against the claims.  

The Veteran reports that a right knee and shoulder condition were not noted in service because his drill sergeant would not allow him to report to sick bay.  The Veteran has not identified that he has a current right knee or shoulder disability, nor has he articulated any particular current symptoms associated with the claimed in-service injury.  

The Board acknowledges the Veteran's claims of in-service injuries.  And although the Veteran did not describe any current symptomatology, the Board finds his claim for service-connection implies that he complains of some pain, discomfort, or dysfunction affecting his right knee and right shoulder.  However, when considering this lay evidence as part of the evidence in the adjudication of this case, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms such as pain that may affect his right knee and shoulder because this requires only personal knowledge as it comes to her through her senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303; Layno, 6 Vet. App. at 470; and Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  However, he is not competent to conclude that these symptoms constitute diagnosed disorders.  Indeed, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In regard to the service treatment records, there is no evidence to support the Veteran's contention that he sustained injuries to his right knee and right shoulder and was restricted from reporting to sick call as alleged.  However, assuming for the sake of argument that he was restricted from reporting to sick call, he was afforded a service separation examination.  At such time, he was provided the opportunity to report any current medical complaints.  He did not do so and examination of the upper and lower extremities was normal.  As such, the evidence indicates that any injuries to the right shoulder and right knee were acute and transitory in nature and resolved prior to discharge. 

Concerning the existence of any disorder affecting the right knee and/or shoulder subsequent to service, the record does not show x-ray evidence of arthritis in the first post-service year, which could substantiate presumptive service connection for either the right knee or shoulder. Indeed, the Veteran has presented no evidence describing continuity of knee or shoulder symptomatology since service discharge, or other evidence of a current knee or shoulder disability, such as medical treatment records.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

While the Board must deny the claims, the Veteran is reminded that should the right knee or shoulder condition ever result in disability, he is certainly free to contact VA and petition to reopen his claim for disability compensation benefits.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for a right knee disability is denied.  

Entitlement to service connection for a right shoulder disability is denied.  



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


